[By the] Court.
If an award be not made within the time
limited by a rule of reference, the rule is determined, if not continued by the consent of parties. We are clearly of opinion that during the continuance of the rule the plaintiff cannot discontinue. If he does it is irregular and will be struck off. The proper mode to get rid of a rule, is to apply to the Court to annul it; but the Court will never vacate the rule so as to defeat the agreement of the parties; but on the contrary will take care to carry the agreement into effect.
Rule to strike off the discontinuance made absolute.